Citation Nr: 0212524	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to April 
1991.

In an October 2001 decision, the Board of Veterans' Appeals 
(the Board) denied the veteran's claim of entitlement to 
service connection for a back disability and granted an 
increased evaluation of 30 percent for left testicular 
disability.  The Board remanded the issue of entitlement to 
service connection for a right ankle disability to the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) for additional development.  
After completing the requested development, the RO denied the 
issue of entitlement to service connection for a right ankle 
disability in a June 2002 Supplemental Statement of the Case.   
The case is once again before the Board for adjudication.


FINDING OF FACT

A chronic right ankle disability was not clinically 
manifested during service or shown after service discharge.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right ankle 
disability.  He contends that he injured his right ankle in 
service and that his right ankle has continued to bother him 
since service discharge. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection for a right ankle disability by finding 
that the claim was not well grounded.  See the November 1999 
statement of the case (SOC) and the March 2000 supplemental 
statement of the case (SSOC).  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

This issue was remanded by the Board in October 2001 in part 
to address the substantive merits of the claim, which was 
done in a June 2002 SSOC.  Thus, any deficiencies contained 
in the original SOC have been rectified.  The Board will 
apply the current standard of review in evaluating the 
veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the November 1999 SOC and the 
March 2000 and June 2002 SSOC of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim for service connection for right ankle disability.  
Moreover, letters were sent to the veteran in December 2001 
and April 2002 discussing the requirements for entitlement to 
service connection under the VCAA, and the June 2002 SSOC 
includes the VA pertinent law and regulations involving the 
VCAA.
Finally, the Board's October 12, 2001 decision contains an 
extensive discussion of the VCAA [see the Board's decision, 
pages 3-6].

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for a right ankle 
disability.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The veteran was accorded a VA physical examination in August 
1992.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including at a personal hearing at the RO in February 2000.  
Because the veteran testified at his personal hearing at the 
RO in February 2000 that he had received treatment for his 
right ankle at a VA hospital in 1999, records of which were 
not on file at the time of the October 2001 Board action, the 
October 2001 Board remand directed the RO to request that the 
veteran provide information on all health care providers, 
including VA, who had treated him for right ankle disability.  
Letters were sent to the veteran in December 2001 and April 
2002 requesting that he provide the names, addresses, and 
approximate dates of treatment for any health care providers, 
VA and non-VA, who might possess additional medical records 
pertinent to his claim for service connection for right ankle 
disability, to include the name of the hospital where he 
received treatment for his right ankle in 1999.  The letters 
went on to note that the information requested should be 
submitted to VA within 30 days of the date shown on the 
letter; if a response was not received within 30 days, VA 
would make a decision based on the evidence on file.  No 
response was received from the veteran.

The Board observes that the Court has held that "[t]he duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).
 
The Board knows of no pertinent evidence not currently on 
file and the veteran has identified any pertinent evidence 
that is not currently on file.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran has contended, including in testimony at his RO 
hearing in February 2000, that he injured his right ankle in 
service in a motorcycle accident and that it has continued to 
bother him since service.

The veteran's service medical records show that he was in a 
low speed motorcycle accident in March 1990, which resulted 
in complaints of pain in the left hand and right ankle.  No 
fracture was seen on X-rays of the right ankle in March 1990.  
Minor abrasions were diagnosed.  There were no subsequent 
complaints or findings relevant to a right ankle disability 
in service, including on the veteran's April 1991 discharge 
medical history and medical examination reports.  The 
veteran's lower extremities were noted to be normal on 
physical examination in April 1991.  Additionally, there were 
no complaints of a right ankle disability reported on VA 
physical examination in August 1992; the veteran's 
musculoskeletal system was evaluated as normal.  There are no 
other pertinent medical records on file.

The Board again notes that the veteran did not respond to two 
VA requests, in December 2001 and April 2002, for information 
on any additional treatment records that were not currently 
on file.

In short, although there is one complaint of a right ankle 
injury during service, there is no evidence that any right 
ankle disability was clinically identified during service, 
and there is no evidence of a current right ankle disability.  
There is, of course, also no nexus opinion.  None of the 
three elements noted in Hickson to warrant entitlement to 
service connection for a right ankle disability has been 
shown. 

With respect to the veteran's contentions and hearing 
testimony, the Board notes that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].  Moreover, 
although the Board does not necessarily doubt that the 
veteran may experience ankle discomfort, such pain, absent a 
finding of an underlying disorder, cannot be service-
connected. See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001). 

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection is not warranted for 
the veteran's claimed right ankle disability.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for a right ankle disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

